Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Jain et al. for the "METHOD AND SYSTEM FOR SERVICE SWITCHING USING SERVICE TAGS" filed 06/18/2020 has been examined.   This application is a continuation of 15/973,487, filed 05/07/2018 is now U.S. Patent #10,693,782 which is a continuation of 14/960,441, filed 12/07/2015, now U.S. Patent #9,979,641 which is a continuation of 13/891,025 filed 05/09/13, now US Patent#9,225,638.  The preliminary amendment filed 06/18/2020 has been entered and made of record.  Claims 23-37 are pending in the application.

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#15/973,487 filed 05/07/2018 noted on page 2, line 3 “Claim of benefit to prior applications” need to be updated.  This application is now US Patent#10,693,782.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claim 30 recites the limitation "the encapsulation mechanism" on line 2.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 33 recites the limitation "the service switching program" on line 1.  There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation "the received encapsulated packet" on line 1.  It’s not clear as to whether what packet it is reciting – first or second packet.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claims 23-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foo et al. (U#2015/0156035) in view of Bryson et al. (US#2010/0100616). 
	Regarding claims 23, 31, the references disclose a system for a dynamic service switching in a network environment, according to the essential features of the claims.  Foo et al. (U#2015/0156035) discloses a system for specifying a service to perform on a packet (Fig. 7A) comprising: identifying a source client and a requested service associated with a packet (para [0005]-[0007] & [0035] plus: step 702 for classify the inbound data flow); generating a service tag to represent the source client and the requested service (step 704 for mapping the classification to a tag representing the class, type, or group of the data flow and that representing the sequence of services associated with the flow type); storing the service tag in an encapsulation header, and using the encapsulation header with the stored service tag to step 706: encapsulate the data flow and route the data flow to a specific encapsulation tunnel or mechanism based on the classification and/or tag); and forwarding the encapsulated packet to a service switching gateway that extracts the service tag from the encapsulation header and that directs the packet to a service machine based on the service tag  (step 712: forward the encapsulated data flow through an existing encapsulation tunnel).
However, Foo does not disclose expressly wherein selecting an encapsulation mechanism based on service policy.  In the same field of endeavor, Bryson et al. (US#2010/0100616) teach in Fig. 3 a flow diagram illustrated the controlling traffic between different entities on a network, in which tunnel packet received from step 114 and which has been subject to recursive packet processing can be associated at each recursive step with a logical zone. This allows policing of packets within multiple levels of tunnel encapsulation according to policy--each layer of tunnel encapsulation is policed individually (para [0138] plus: encapsulation mechanism based on service policy).
Regarding claim 24, the reference further teach wherein as the service tag represents both the source client and the requested service, the service switching gateway directs the packet to the service machine based on the source client and the requested service associated with the packet (Bryson: Fig. 2; para [0023],[0039] plus: tunnel encapsulation is policed individually). 
Regarding claims 25-26, 36-37, the reference further teach wherein the packet originates from a virtual machine executing on a host computer, and program is executed by a device/host computer (Foo: see Fig. 7A; para [0005]-[0007] & [0035] plus).
Regarding claims 27, 34, the reference further teach wherein the packet is sent by a machine operating in a multi-tenant datacenter, and the source client identifier identifies a tenant Foo: see Fig. 7A; para [0005]-[0007] & [0035] plus and Bryson: see also Fig. 2 for policy rules; para [0023],[0039]).
Regarding claims 28, 30, 33, 35, it’s noted that communication of secure data through various tunneling protocols such as Internet Protocol Security (IPsec) tunnel, a Generic Routing Encapsulation (GRE) tunnel, VLANs (IEE 802.1q), and MPLS labels using IP headers with optional intervening firewalls are well known in the art (Bryson: Fig. 2; para [0023],[0039]+).
One skilled in the art would have recognized the need for effectively and efficiently providing a dynamic service switching in a network communication, and would have applied Bryson’s teaching of the controlling traffic between different entities on a network utilizing encapsulation mechanism based on service policy into Foo' s altering a logical flow of data packets in a network to accommodate network services.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Bryson’s method and apparatus for controlling traffic between different entities on a network into Foo's Method and System for Creating Software Defined Ordered Service Patterns in a Communications Network with the motivation being to provide a method and system for service switching using service tags.
Allowable Subject Matter
9.	Claims 29, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the service switching gateway directs the packet to the service machine by further using the extracted 
Double Patenting
11.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


12.	Claims 23-37 of the present application Serial No. 16/905,909 (hereinafter Application ‘909) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,693,782  (hereinafter ‘782) since the claim, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-18 of patent ‘782 are equivalent to the combination of pending claims 23-37 of Application ‘909 for facilitating dynamic service 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Sharma et al. (US#8,830,834) is cited to show the Overlay-based packet steering.
The Foo et al. (US#8,989,192) is cited to show the Method and system for creating software defined ordered service patterns in a communications network.
The McCanne et al. (US#9,225,659) is cited to show the Method and system for creating software defined ordered service patterns in a communications network.
The McCanne et al. (US#8,971,345) show Method and apparatus for scheduling a heterogeneous communication flow.	
The Cherukuri et al. (US#8,862,883) show the System and method for secure cloud service delivery with prioritized services in a network environment.
The Ramamoorthi et al. (US#8,615,009) show Interface for extending service capabilities of a network device.
The Clark et al. (US#20110317708) is cited to show the quality of service control for MPLS user access.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/21/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477